IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

LIZA NICHOLS,                          )
                                       )
    Plaintiff,                         )
BLANK SPACE                            )
                                       )     C.A. No. N20C-09-166 MMJ
                                       )
CHRISTIANA CARE SERVICES,              )
                                       )
      Defendant.                       )


                             Submitted: April 20, 2021
                             Decided: April 27, 2021

                      To Determine if the Affidavit of Merit
                   Complies with 18 Del. C. §§ 6853(a)(1) and (c)
                                        and
                       Plaintiff’s Motion for a Continuance


                                     ORDER


      Section 6853(a)(1) of title 18 of the Delaware Code provides that all

healthcare negligence complaints must be accompanied by an affidavit of merit as

to each defendant signed by an expert witness, accompanied by a current curriculum

vitae of the witness, stating that there are reasonable grounds to believe that there

has been healthcare medical negligence committed by each defendant.
       In this case, an affidavit of merit was filed.1 Pursuant to 18 Del. C. § 6853(d),

the Court has determined to perform an in camera review of the affidavit to

determine compliance with sections 6853(a)(1) and (c). The Court has reviewed the

affidavit of merit and the accompanying curriculum vitae. The Court finds:

       1.     The affidavit is signed by a Nursing Assistant.

       2.     The affidavit is not accompanied by a current curriculum vitae.

       3.     The affidavit sets forth the affiant’s opinion that there are reasonable

grounds to believe that the applicable standard of care was breached by the named

defendant.

       4.     The affidavit fails to set forth the affiant’s opinion that there are

reasonable grounds to believe that specifically enumerated breaches proximately

caused the injuries claimed in the complaint.

       5.     The affiant was not licensed to practice medicine as of the date of the

affidavit.

       6.     The affidavit fails to state whether in the 3 years immediately preceding

the alleged negligent act, the affiant was engaged in the treatment of patients and/or

in the teaching/academic side of medicine.

       7.     The affidavit does not state that the affiant is board certified.



1
 The Affidavit of Merit should have been, but was not, filed under seal. However, the Court has
determined to seal the Affidavit of Merit sua sponte.
      THEREFORE, the Court having reviewed in camera the affidavit of merit,

the Court finds that the affidavit of merit does not comply with sections 6853(a)(1)

and (c) of title 18 of the Delaware Code. Plaintiff’s Motion for a continuance is

hereby DENIED AS MOOT.

      IT IS SO ORDERED.


                                           Mary M. Johnston
                                      The Honorable Mary M. Johnston